DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species B, claims 44, 46-55, 58, 66, 68-72, 74-82, 85, 93-97, 99, 101-110 and 121-125 in the reply filed on 11/28/2022 is acknowledged.  The traversal is on the ground(s) that searching all inventions does not add an unrealistic burden.  This is not found persuasive for the reasons of record as the inventions can be made by a materially different process.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44, 46-55, 58, 66, 68-72, 74-82, 85, 93-97, 99, 101-110, 121-125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidster et al. (US 2016/0057998) in view of Morton, Jr. (US 4,181,798).
Regarding Claim 44, Lidster (‘998) teaches a method of extending the shelf-life of food (See Abs., paras. 12, 37, 42-43, 46-47, 54.) comprising treating said food with a shelf-life extender or its precursor (See Abs., paras. 12, 37, 42-43, 46-47, 54.), however, fails to expressly disclose wherein the shelf-life extender or its precursor is non-aromatic cyclic ketone.
Morton (‘798) teaches non-aromatic cyclic ketone that is capable of extending the shelf-life of foods (See Abs. col. 37, l. 46+, cyclopentanone.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate a known non-aromatic cyclic ketone like cyclopentanone as taught by Morton (‘798) into Lidster’s (‘998) method to provide a food with extended shelf-life.
Regarding Claim 46, Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein said treating comprises forming a solution comprising said shelf-life extender and applying said solution to said food by a method selected from a group consisting of spraying, coating, dipping, rinsing and washing.
Lidster (‘998) teaches the shelf-life extender being in a volatile liquid or solid phase that can transition to a vapor phase providing coating to the food (See paras. 12, 24, 37, 45 liquid.).  The vaporized liquid is interpreted as providing a coating for the food.
Regarding Claim 47, Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein said solution comprises 0.1 to 90 wt % of said shelf-life extender
The claimed range is very broad and includes nearly all conceivable values.  It would have been foreseeable and obvious the amount used by Lidster (‘998) (See Abs., paras. 12, 37, 42-43, 46-47, 54.) would fall within the very broad claimed range to provide an effectively protected food.
Regarding Claim 48, Lidster (‘998) teaches wherein said shelf-life extender is a liquid or, a subliming or decomposing solid (See paras. 46, 47 where the antimicrobial mixture of volatile compounds is capable of reaching and sustaining a vapor phase concentration within the interior compartment for a period of time and the activity of each compound in the gas phase against each class of microorganism at the ranges shown in Table 2.).
Regarding Claim 49, Lidster (‘998) teaches wherein said liquid or, a subliming or decomposing solid provides at least 1 ppb of said shelf-life extender to an atmosphere surrounding said food (See paras. 46, 47 where the antimicrobial mixture of volatile compounds is capable of reaching and sustaining a vapor phase concentration within the interior compartment for a period of time and the activity of each compound in the gas phase against each class of microorganism at the ranges shown in Table 2. Table 2 shows an amount of 0.2-2.0 ppm.).
Regarding Claim 50, Lidster (‘998) teaches wherein said treating comprises a pre-exposure to said shelf-life extender (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 51, Lidster (‘998) teaches wherein said treating comprises a controlled release of said shelf-life extender (See para. 37 where the antimicrobial mixture of volatile compounds may be carried or contained in a range of inert carriers.  The carrier must allow for the compounds to be released from the carrier when the compounds transition to vapor phase, thus, a controlled release.).
Regarding Claim 52, Lidster (‘998) teaches wherein said controlled release comprises release from a sachet containing said shelf-life extender (See para. 37 where the antimicrobial mixture of volatile compounds may be carried or contained in a range of inert carriers.  The carrier must allow for the compounds to be released from the carrier when the compounds transition to vapor phase, thus, a controlled release wherein the volatile compounds are contained within a permeable sachet.).
Regarding Claim 53, Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein food is in an atmosphere with a relative humidity above 50%
The claimed range is very broad and includes nearly all conceivable values.  It would have been foreseeable and obvious the amount used by Lidster (‘998) (See Abs., paras. 12, 37, 42-43, 46-47, 54.) would fall within the very broad claimed range to provide an effectively protected food.
Regarding Claim 54, Lidster (‘998) teaches wherein said shelf-life extender is incorporated in an edible coating on said food (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 55, Lidster (‘998) teaches wherein said food is fumigated with said shelf-life extenders (See para. 46 where the antimicrobial mixture of volatile compounds is capable of reaching and sustaining a vapor phase concentration within the interior compartment for a period of time, thus, fumigating.).
Regarding Claim 58, Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein said non-aromatic cyclic ketones is cyclopentanone.
Morton (‘798) teaches non-aromatic cyclic ketone that is capable of extending the shelf-life of foods (See Abs. col. 37, l. 46+, cyclopentanone.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate a known non-aromatic cyclic ketone like cyclopentanone as taught by Morton (‘798) into Lidster’s (‘998) method to provide a food with extended shelf-life.
Regarding Claim 66, Lidster (‘998) teaches wherein said precursor when exposed to humidity produces a shelf-life extender (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 68, Lidster (‘998) teaches wherein said food is selected from a liquid and a solid (See para. 42 where foods may include baked goods, meats, seafood, and other consumable food products, thus, solids.).
Regarding Claim 69, Lidster (‘998) teaches wherein said food is at least a portion of a plant, animal, fungus or processed food (See para. 42 where foods may include baked goods, meats, seafood, and other consumable food products.).
Regarding Claim 70, Lidster (‘998) teaches wherein said food is selected from a group consisting of fruits, vegetables, meats, fish, seeds and mushrooms (See para. 42 where foods may include baked goods, meats, seafood, and other consumable food products.).
Regarding Claim 71, Lidster (‘998) teaches wherein said food is tomatoes (See para. 54 cherry tomatoes.).
Regarding Claim 72, Lidster (‘998) teaches a method of extending the shelf-life of food (See paras. 42, 46, a system for prolonging the shelf life of perishable goods comprising a hermetically sealed container having an interior compartment for storage of perishable goods; wherein perishable contents may include foods.) comprising treating said food by a method selected from the group consisting of adding a shelf-life extender to said food, exposing said food to a vapor of said shelf-life extender, coating said food with said shelf-life extender, releasing said shelf-life extender from a sachet wherein said shelf-life extender or its precursor is non-aromatic cyclic ketone (See para. 46 wherein the hermetically sealed container also contains an antimicrobial mixture of volatile compounds.  wherein the antimicrobial mixture of volatile compounds is capable of reaching and sustaining a vapour phase concentration within the interior compartment for a period of time.), however, fails to expressly disclose wherein the shelf-life extender or its precursor is non-aromatic cyclic ketone.
Morton (‘798) teaches non-aromatic cyclic ketone that is capable of extending the shelf-life of foods (See Abs. col. 37, l. 46+, cyclopentanone.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate a known non-aromatic cyclic ketone like cyclopentanone as taught by Morton (‘798) into Lidster’s (‘998) method to provide a food with extended shelf-life.
Regarding Claim 74, Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein said coating comprises forming a solution comprising said shelf-life extender and an edible coating, and applying said solution to said food by a method selected from a group consisting of spraying, coating, dipping, rinsing and washing.
Lidster (‘998) teaches the shelf-life extender being in a volatile liquid or solid phase that can transition to a vapor phase providing coating to the food (See paras. 12, 24, 37, 45 liquid.).  The vaporized liquid is interpreted as providing a coating for the food.
Regarding Claim 75, Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein said solution comprises 0.1 to 90 wt % of said shelf-life extender.
The claimed range is very broad and includes nearly all conceivable values.  It would have been foreseeable and obvious the amount used by Lidster (‘998) (See Abs., paras. 12, 37, 42-43, 46-47, 54.) would fall within the very broad claimed range to provide an effectively protected food.
Regarding Claim 76, Lidster (‘998) teaches a method wherein said shelf-life extender is a liquid or, a subliming or decomposing solid and said exposing said food to said vapor comprises said liquid or, said decomposing or subliming solid (See para. 45 where the volatile compounds transfer from either solid or liquid to vapour phase over time.  A solid converting into vapor phase is subliming.).
Regarding Claim 77, Lidster (‘998) teaches Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein said subliming or decomposing solid provides at least 1 ppb of said shelf-life extender to an atmosphere surrounding said food.
Lidster (‘998) teaches where the antimicrobial mixture of volatile compounds is capable of reaching and sustaining a vapor phase concentration within the interior compartment for a period of time and the activity of each compound in the gas phase against each class of microorganism at the ranges shown in Table 2. Table 2 shows an amount of 0.2-2.0 ppm (See paras. 46, 47.).
It would have been foreseeable and obvious the amount used by Lidster (‘998) would fall within the very broad claimed range to provide an effectively protected food.
Regarding Claim 78, Lidster (‘998) teaches a method wherein said treating comprises pre-exposure to said shelf-life extender (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 79, Lidster (‘998) teaches a method wherein said releasing said shelf-life extender from said sachet comprises a controlled release of said shelf-life extender (See para 37 where the antimicrobial mixture of volatile compounds may be carried or contained in a range of inert carriers. The carrier must allow for the compounds to be released from the carrier when the compounds transition to vapour phase ..., the volatile compounds are contained within a permeable sachet."; it is understood this is controlled release.).
Regarding Claim 80, Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein food is in an atmosphere with a relative humidity above 50%
The claimed range is very broad and includes nearly all conceivable values.  It would have been foreseeable and obvious the amount used by Lidster (‘998) (See Abs., paras. 12, 37, 42-43, 46-47, 54.) would fall within the very broad claimed range to provide an effectively protected food.
Regarding Claim 81, Lidster (‘998) teaches a method wherein said coating is an edible coating (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 82, Lidster (‘998) teaches a method wherein said food is fumigated with said shelf-life extender (See para. 46 where the antimicrobial mixture of volatile compounds is capable of reaching and sustaining a vapour phase concentration within the interior compartment for a period of time, thus, fumigating.).
Regarding Claim 85, Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein the shelf-life extender or its precursor is non-aromatic cyclic ketone wherein said non-aromatic cyclic ketones is selected from a group consisting of cyclobutanone, cyclopentanone.
Morton (‘798) teaches non-aromatic cyclic ketone that is capable of extending the shelf-life of foods (See Abs. col. 37, l. 46+, cyclopentanone.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate a known non-aromatic cyclic ketone like cyclopentanone as taught by Morton (‘798) into Lidster’s (‘998) method to provide a food with extended shelf-life.
Regarding Claim 93, Lidster (‘998) teaches wherein said precursor when exposed to humidity produces a shelf-life extender (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 94, Lidster (‘998) teaches wherein said food is selected from a liquid and a solid (See para. 42 where foods may include baked goods, meats, seafood, and other consumable food products, thus, solids.).
Regarding Claim 95, Lidster (‘998) teaches wherein said food is at least a portion of a plant, animal, fungus or processed food (See para. 42 where foods may include baked goods, meats, seafood, and other consumable food products, thus, solids.).
Regarding Claim 96, Lidster (‘998) teaches wherein said food is selected from a group consisting of fruits, vegetables, meats, fish, seeds and mushrooms (See para. 42 where foods may include baked goods, meats, seafood, and other consumable food products, thus, solids.).
Regarding Claim 97, Lidster (‘998) teaches wherein said food is tomatoes (See para. 54, cherry tomatoes.).
Regarding Claim 99, Lidster (‘998) teaches a system for prolonging the shelf life of perishable goods comprising a hermetically sealed container having an interior compartment for storage of perishable goods (See paras. 42, 46.) wherein a method selected from the group consisting of delaying fungus growth by treating said food with a shelf-life extender, delaying germination or sprouting of said food by treating said food with said shelf-life extender, delaying ripening of said food by treating said food with said shelf-life extender and delaying dehydration or wilting of said food by treating said food with said shelf-life extender (See para 54 where the binary antimicrobial mixtures to prevent the growth of fungi on cherry tomatoes.), however, fails to expressly disclose wherein said shelf-life extender or its precursor is a non-aromatic cyclic ketone.
Morton (‘798) teaches non-aromatic cyclic ketone that is capable of extending the shelf-life of foods (See Abs. col. 37, l. 46+, cyclopentanone, where the shelf-life extenders are capable of extending the shelf-life of foods.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate a known non-aromatic cyclic ketone as taught by Morton (‘798) into Lidster’s (‘998) method to provide a food with extended shelf-life.
Regarding Claim 101, Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein said treating comprises forming a solution comprising said shelf-life extender and applying said solution to said food by a method selected from a group consisting of spraying, coating, dipping, rinsing and washing.
Lidster (‘998) teaches the shelf-life extender being in a volatile liquid or solid phase that can transition to a vapor phase providing coating to the food (See paras. 12, 24, 37, 45 liquid.).  The vaporized liquid is interpreted as providing a coating for the food.
Regarding Claim 102, Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein said solution comprises 0.1 to 90 wt % of said shelf-life extender.
The claimed range is very broad and includes nearly all conceivable values.  It would have been foreseeable and obvious the amount used by Lidster (‘998) (See Abs., paras. 12, 37, 42-43, 46-47, 54.) would fall within the very broad claimed range to provide an effectively protected food.
Regarding Claim 103, Lidster (‘998) teaches wherein said shelf-life extender is a liquid or, a subliming or decomposing solid (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 104, Lidster (‘998) teaches the antimicrobial mixture of volatile compounds is capable of reaching and sustaining a vapor phase concentration within the interior compartment for a period of time and the activity of each compound in the gas phase against each class of microorganism at the ranges shown in Table 2. Table 2 shows an amount of 0.2-2.0 ppm (See paras. 46, 47.).
It would have been foreseeable and obvious wherein said liquid or, subliming or decomposing solid provides at least 1 ppb of said shelf-life extender to an atmosphere surrounding said food.
Regarding Claim 105, Lidster (‘998) teaches wherein said treating comprises pre-exposure to said shelf-life extender (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 106, Lidster (‘998) teaches wherein said treating comprises a controlled release of said shelf-life extender (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 107, Lidster (‘998) teaches wherein said controlled release comprises release from a sachet containing said shelf-life extender (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 108, Lidster (‘998) teaches Lidster (‘998) teaches the method discussed above, however, fails to expressly disclose wherein food is in an atmosphere with a relative humidity above 50%
The claimed range is very broad and includes nearly all conceivable values.  It would have been foreseeable and obvious the amount used by Lidster (‘998) (See Abs., paras. 12, 37, 42-43, 46-47, 54.) would fall within the very broad claimed range to provide an effectively protected food.
Regarding Claim 109, Lidster (‘998) teaches wherein said shelf-life extender is incorporated in an edible coating (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 110, Lidster (‘998) teaches wherein said food is fumigated with said shelf-life extender (See para. 46 where the antimicrobial mixture of volatile compounds is capable of reaching and sustaining a vapor phase concentration within the interior compartment for a period of time, thus, fumigating.).
Regarding Claim 121, Lidster (‘998) teaches wherein said precursor when exposed to humidity produces a shelf-life extender (See Abs., paras. 12, 37, 42-43, 46-47, 54.).
Regarding Claim 122, Lidster (‘998) teaches wherein said food is selected from a liquid and a solid (See para. 42 where foods may include baked goods, meats, seafood, and other consumable food products, thus, solids.).
Regarding Claim 123, Lidster (‘998) teaches wherein said food is at least a portion of a plant, animal, fungus or processed food (See para. 42 where foods may include baked goods, meats, seafood, and other consumable food products, thus, solids.).
Regarding Claim 124, Lidster (‘998) teaches wherein said food is selected from a group consisting of fruits, vegetables, meats, fish, seeds and mushrooms (See para. 42 where foods may include baked goods, meats, seafood, and other consumable food products, thus, solids.).
Regarding Claim 125, Lidster (‘998) teaches wherein said food is tomatoes (See para. 54, cherry tomatoes.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	December 1, 2022